Citation Nr: 0506971	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  94-49 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from September 1941 
to December 1960.  He also had service with the Fleet 
Reserves from December 1960 to November 1970.  The veteran 
died in September 1993.  The appellant is his widow.  

This matter arises from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for the cause of the veteran's death.  

The Board of Veterans' Appeals (Board) most recently remanded 
the matter in September 2003 for the purpose of correcting 
specified procedural defects.  The matter was returned to the 
Board in December 2004 for final appellate consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of this appeal.

2.  A certificate of death lists the immediate cause of death 
as hemopericardium and shock that was due to, or a 
consequence of, rupture of aneurysm of the thoracic aorta 
that was due to, or a consequence of, arteriosclerotic heart 
disease.  

3.  At the time of his death, the veteran was not service-
connected for any disability.

4.  The preponderance of the evidence is against a finding 
that hypertension, arteriosclerotic heart disease, or any 
other cardiovascular disability was manifested in service, to 
a compensable degree within one year of service discharge, or 
had its onset during a period of active duty for training 
(ACDUTRA); and no competent evidence has been presented 
establishing a nexus between the veteran's active military 
service and his hypertension and/or arteriosclerotic heart 
disease.

5.  The veteran did not die as a result of a service 
connected disability.


CONCLUSION OF LAW

The cause of the veteran's death is not related to service or 
to a service-connected disorder.  38 U.S.C.A. 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By a letter dated in February 2004, the Appeals Management 
Center (AMC) advised the appellant of the essential elements 
of the Veterans Claims Assistance Act of 2000 (VCAA).  The 
appellant was advised that VA would make reasonable efforts 
to help her get the evidence necessary to substantiate her 
claim for service connection for the cause of the veteran's 
death, but that she must provide enough information so that 
VA could request any relevant records.  The appellant was 
advised of the evidence received and was requested to provide 
authorization for the release of any additional private 
medical records.  The appellant was also asked to identify 
any additional information or evidence that she wanted VA to 
try and obtain.  

The March 1994 rating decision, a November 1994 statement of 
the case (SOC), a September 2002 supplemental statement of 
the case (SSOC), and a November 2004 SSOC collectively 
notified the appellant of the relevant laws and regulations 
and essentially advised her of the evidence necessary to 
substantiate her claim for a service connection for cause of 
death.  The September 2002 SSOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the appellant of her and VA's respective obligations to 
obtain different types of evidence.  These documents also 
advised the appellant of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

The veteran's terminal medical records have been obtained 
from Florida Hospital.  Treatment records from the Winter 
Park Internal Medicine, a September 1993 report of autopsy, 
and reports from the United States Civil Service Commission 
have also been associated with the claims folder.  The 
veteran's service medical and personnel records are also on 
file.  However, efforts to obtain of pay records for the 
veteran's service with the Fleet Reserve have not been 
successful.  The appellant was apprised of this development 
in the November 2004 SSOC.  The appellant has not identified 
any outstanding medical records that would be pertinent to 
the claim on appeal.  The Board therefore finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

The appellant asserts that the veteran was diagnosed as 
having arteriosclerotic heart problems during his active 
service.  She points to two instances in service wherein the 
veteran was recorded to have borderline high blood pressure 
(hypertension).  She maintains that the high blood pressure 
readings were the precursor to the arteriosclerotic heart 
disease that ultimately led to the cause of the veteran's 
death.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death. 38 C.F.R. § 3.312(a) (2004).  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  The service connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service- connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

As will be discussed below, the cause of the veteran's death 
was determined to be hemopericardium and shock that was due 
to, or a consequence of, rupture of aneurysm of the thoracic 
aorta that was due to, or a consequence of, arteriosclerotic 
heart disease.  The veteran was not service-connected for 
arteriosclerotic heart disease, hypertension, or any other 
cardiovascular disability at the time of his death and 
therefore, it is necessary to determine whether service 
connection should have been established.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease (including hypertension) becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307, 3.309 (2004).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see 
also 38 C.F.R. § 3.6, which defines active duty, ACDUTRA and 
INACDUTRA.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of arteriosclerotic heart 
disease, hypertension, and/or any other cardiovascular 
disability in service.  The veteran was examined in October 
1960 for the purpose of his pending transfer to the Fleet 
Reserve.  At that time, his heart and vascular system were 
found to be normal.  His blood pressure was 110/60.  His 
pulse while sitting was 92.  The examiner determined that the 
veteran was qualified for transfer to the Fleet Reserve.  

The veteran's blood pressure was recorded as being 120/90 at 
an October 1964 quadrennial examination and 130/90 at a March 
1969 quadrennial examination.  Both examination reports 
indicated that the veteran's heart and vascular system were 
normal.  No diagnosis of hypertension, arteriosclerotic heart 
disease, or any other cardiovascular disorder was rendered.  

The October 1964 and March 1969 examinations were not 
conducted during a period of ACDUTRA.  The National Personnel 
Records Center (NPRC) reported in March 1999 that the 
veteran's only active duty dates were from September 1941 to 
December 1960.  An undated Report of Contact (VA Form 119) 
between the RO the Naval Reserve Personnel Center (NRPC) 
notes that the veteran retired from active military duty with 
less than 20 years of service, and that it was the "policy" 
at that time to transfer individuals like the veteran to 
inactive duty for 10 years so that the veteran would eligible 
for a pension at age 60.  The NRPC noted that the veteran was 
transferred to the Fleet inactive reserve and retired 10 
years later.  There was no indication that the veteran had 
any type of ACDUTRA during those 10 years.

A Certificate of Medical Examination conducted by the United 
States Civil Service Commission is also of record.  Dated in 
February 1961, the examination of the veteran's heart and 
blood vessels was negative.  His blood pressure was 138/96.  
His pulse was 84 while sitting, 120 immediately after 
exercise, and 88 two minutes after exercise.  No diagnosis of 
hypertension, arteriosclerotic heart disease, or any other 
cardiovascular disorder was rendered.  In fact, the examiner 
indicated that there was no evidence of organic heart 
disease.  

Medical records from Winter Park Internal Medicine dated from 
January 1987 to February 1988 merely document the treatment 
for diagnosed sustained hypertension and arteriosclerosis.  
No findings were made with regard to the veteran's active 
service.  

Medical records received from Florida Hospital show that the 
veteran was declared dead shortly after arriving to the 
emergency room.  A September 1993 autopsy report only 
establishes that he had severe arteriosclerotic changes 
occurring in the aorta producing aortic aneurysm and rupture.  
No findings were made in either set of records that associate 
the veteran's hypertension or arteriosclerotic heart disease 
to his military service.  

The record clearly establishes that the veteran died from a 
ruptured aortic aneurysm related to arteriosclerotic heart 
disease.  However, there is no medical evidence that 
arteriosclerotic heart disease, hypertension, or any other 
cardiovascular disability was present in service.  There is 
also no evidence that cardiovascular disease, to include 
hypertension, manifested to a compensable degree within one 
year of the veteran's service discharge.  Although the 
examination report from the Civil Service Commission dated 
within one year of separation from service shows that the 
veteran's blood pressure was 138/96, there is no indication 
that hypertension was actually diagnosed.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and/or systolic blood 
pressure is predominantly 160mm. or greater.  The diagnosis 
must be confirmed by readings taken two or more times on at 
least three different days.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2004).  

Even if the diagnosis of hypertension could be made on the 
basis of the single elevated reading, this elevated reading 
occurred after service discharge.  There is no evidence that 
hypertension manifested to a compensable degree at the 
February 1961 examination, or otherwise within the one-year 
presumptive period.  In this regard, Diagnostic Code 7101 
provides that a 10 percent disability rating for hypertension 
is warranted when the diastolic pressure is predominantly 100 
or more; the systolic pressure is predominantly 160 or more; 
or a history of diastolic pressure predominantly 100 or more, 
requiring continuous medication for control.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2004).  These criteria are more 
liberal than those in effect at the time of his service 
discharge.  However, there is no evidence that the veteran 
had a history of diastolic pressure predominantly 100 or 
more, systolic of 160 or more, or that he was taking 
medication for hypertension within the one-year period 
following his service discharge.  

In sum, there is no evidence showing arteriosclerotic heart 
disease, hypertension, or any other cardiovascular disability 
in service or pertinent disability manifested to a 
compensable degree within one year of the veteran's service 
discharge.  The appellant must therefore present competent 
evidence that establishes a nexus between the veteran's 
arteriosclerotic heart disease and hypertension and his 
active service.  Such evidence has not been presented.  
Service connection for the cause of the veteran's death must 
fail.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death and 
that, therefore, the provisions of § 5107(b) are not 
applicable.  

Finally, the Board declines to obtain a medical nexus opinion 
with respect to the service connection claim because there is 
no evidence of pertinent disability in service or a showing 
of pertinent disability manifested to a compensable degree 
within the first year following service.  Thus, while there 
is clear evidence that the veteran suffered from hypertension 
and arteriosclerotic heart disease prior to his death, and 
that his arteriosclerotic heart disease resulted in his 
death, there is no true indication that those disabilities 
were actually associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of any cardiovascular disability in service, the 
negative examination results at separation, and the lack of 
diagnosis of arteriosclerotic heart disease or hypertension 
until many years post-service, any opinion relating those 
disabilities to service would certainly be speculative.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2004).  The duty to assist is not invoked, even under 
Charles, as "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 USCA 
5103A(a)(2).




ORDER


Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


